Citation Nr: 1644882	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-15 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis of the feet.

2.  Entitlement to an initial compensable rating for vitreous floaters.  

3.  Entitlement to an earlier effective date for service connection for DJD and plantar fasciitis of the feet. 

4.  Entitlement to an effective date prior to March 27, 2014 for the grant of service connection for left knee subluxation. 

5.  Entitlement to an effective date prior to March 27, 2014 for the grant of service connection for right knee instability. 

6.  Entitlement to an effective date prior to March 27, 2014 for the grant of service connection for right patellofemoral/chondromalacia of the patella. 

7.  Entitlement to an effective date prior to March 27, 2014 for the grant of service connection for left knee patellofemoral syndrome/chondromalacia of the patella. 


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Marine Corp from August 1988 to November 1998.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the August 2014 and October 2014  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board notes that, while the Veteran was previously denied service connection bilateral foot pain and pes planus in July 2005 and January 2006 rating decisions, new and material evidence is not required prior to adjudicating the Veteran's current claim for service connection for DJD and plantar fasciitis of the feet as the current claim involves different diagnosed disabilities.  See Ephraim v. Brown, 82 F.3d 399, 401 (1996) (the Federal Circuit found that "a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same when it has not been previously considered."); Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (the issue is whether the current claim has the same "factual basis"-the same disease or injury-as the previously denied claim).



FINDINGS OF FACT

1.  The Veteran has currently diagnosed plantar fasciitis of the feet.

2.  The Veteran's plantar fasciitis is proximately due to the service-connected bilateral knee disabilities.

3.  The Veteran's corrected visual acuity for distance has been no worse than 20/20 for both eyes.

4.  The earliest date of a claim subsequent to the July 2005 final rating decision denying entitlement to service connection for bilateral knee pain was the Veteran's December 14, 2013 claim to reopen the issue of service connection for a knee disorder, to include patellofemoral syndrome, which is the appropriate effective date.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disorder, diagnosed as plantar fasciitis, as secondary to the service-connected bilateral knee disabilities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for an initial compensable rating for vitreous floaters are not met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, Diagnostic Codes 6015, 6026-6079 (2007).

3.  The claim for an earlier effective date for service connection for DJD and plantar fasciitis of the feet is dismissed without prejudice.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015). 

4.  The criteria for an earlier effective date of December 14, 2013 for the grant of service connection for left knee subluxation have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2015).

5.  The criteria for an earlier effective date of December 14, 2013 for the grant of service connection for right knee instability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.151, 3.155, 3.157, 3.400 (2015).

6.  The criteria for an earlier effective date of December 14, 2013 for the grant of service connection for right patellofemoral/chondromalacia of the patella have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.151, 3.155, 3.157, 3.400 (2015).

7.  The criteria for an earlier effective date of December 14, 2013 for the grant of service connection for left knee patellofemoral syndrome/chondromalacia of the patella have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.151, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Claim

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 
38 C.F.R. § 20.101 (2015). 

In the September 2014 rating decision, the RO denied entitlement to service connection for bilateral foot DJD and plantar fasciitis.  In his October 2014 notice of disagreement, the Veteran disagreed with the denial of the service connection and also the effective date.  The RO issued a statement of the case (SOC) on both the service connection and effective date claims, and the Veteran filed a substantive appeal.  Although the Board is granting service connection for plantar fasciitis in this decision, at the time of the SOC, the Veteran had not yet been granted service connection for DJD and/or plantar fasciitis of the feet.  Without such action, a yet-to-be-decided claim of an earlier effective date for the grant of service connection is not ripe for appellate review.  In other words, the RO has not yet had an opportunity to assign an effective date for the grant of service connection for plantar fasciitis (granted herein).  As such, the claim for an earlier effective date for service connection for plantar fasciitis of the feet is dismissed without prejudice for lack of jurisdiction because there is effectively no error of fact or law to address at this time.  38 U.S.C.A. §§ 7104, 7105(d)(5).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The claim of service connection for a bilateral foot disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has met its duty to notify and assist the Veteran in this case.  In an April 2014 letter, VA informed the Veteran of the evidence necessary to substantiate his claims for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  Although the Veteran was not provided notice with respect to the effective date element of the claims, the Board finds that there is no prejudice to the Veteran.  As explained below, the pertinent facts are not in dispute and the law is dispositive.  

Further, the Veteran's service treatment and personnel records, post-service treatment reports, a March 2006 private eye examination, and lay statements have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in January 2009 and September 2011 to address his eye disability.  38 C.F.R. § 3.159 (c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and fully address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of plantar fasciitis is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Foot Disorder

The Veteran maintains that he has a bilateral foot disorder that is caused or aggravated by his service-connected bilateral knee disabilities. 

Upon review of all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran's bilateral plantar fasciitis is related to his service-connected knee disabilities.

The evidence shows that the Veteran has been diagnosed with bilateral plantar fasciitis.  See private treatment record from Duke Medicine in March 2014.  The March 2014 treatment record shows that the Veteran was seen for complaints of bilateral foot pain.  X-rays revealed no degenerative changes.  A diagnosis of bilateral plantar fasciitis was noted.  

In a June 2014 medical opinion, obtained by VA, the examiner was asked to provide an opinion as to whether the Veteran's bilateral plantar fasciitis was at least as likely as not proximately due to or the result of the bilateral knee disabilities.  The examiner reviewed the claims file and opined that the Veteran's condition (plantar fasciitis) was at least as likely as not related to his service-connected condition.  It was noted that the "current severity of the service connected condition warrants by proximity, association of the claimed secondary condition.  The disorder began subsequent to the service connected condition and is the direct result of the antecedent condition.  The medical literature supports this.  A nexus is established."  

In an August 2014 medical opinion (in Virtual VA), the examiner was asked to provide an opinion as to whether the Veteran's bilateral foot DJD was at least as likely as not proximately due to or the result of the bilateral pes planus disability.  The examiner again reviewed the claims file and opined that the Veteran's DJD of the feet was less likely than not related to pes planus.  In support of this opinion, the examiner indicated that the Veteran's currently diagnosed DJD of the feet would be expected to be a natural progression of age and events following service.  Further, standard podiatry texts did not automatically link all changes in the feet to pes planus.  Moreover, the examiner stated that, "by the rule of adjacency there is no nexus for the knee to act on this foot condition.  No severity to plausibly connect such."

Upon review of all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the currently diagnosed plantar fasciitis is related to the Veteran's service-connected knee disabilities.  The June 2014 examiner provided a positive nexus opinion after a review of the claims file.  There is no contrary medical opinion of record.  As such, the Board finds that service connection for plantar fasciitis is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Moreover, although the RO obtained a medical opinion regarding DJD of the Veteran's feet, the medical evidence does not support a diagnosis of DJD.  The March 2014 Duke Medicine treatment record noted that X-rays of the Veteran's feet revealed no degenerative changes.  The remaining evidence of record does not support a diagnosis of DJD of the feet.  As noted above, in the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). As such, service connection for DJD of the feet is not warranted.

Increased Rating Claim for Vitreous Floaters

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings. 
38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the claim period, VA revised the criteria for rating eye disabilities.  The changes, however, only apply to claims for benefits received by VA on or after December 10, 2008.  As the Veteran's claim was received in July 2005, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).

The Veteran's vitreal floaters have been assigned a 0 percent rating pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6099-6015, the criteria used to evaluate benign eye growth.  38 C.F.R. § 4.79, Diagnostic Code 6099-6015 (effective prior to Dec. 10, 2008).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  
38 C.F.R. § 4.27 (2015).  Diagnostic Code 6099 refers to an unlisted disability of the eye.  Where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).

Under the old rating criteria, impairment of visual acuity is rated under Table V and 38 C.F.R. § 4.83a, Diagnostic Codes 6061-6079 (in effect prior to December 10, 2008).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is rated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079 (in effect prior to December 10, 2008).  

A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (in effect prior to December 10, 2008).  The percentage rating will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (in effect prior to December 10, 2008).

A 10 percent rating is warranted for impairment of visual acuity in the following situations: (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (3) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to either 20/50 or 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 (in effect prior to December 10, 2008).

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078 (in effect prior to December 10, 2008).

A 30 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6070, 6074, 6076, 6077, 6078 (in effect prior to December 10, 2008). 

A 40 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (5) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/50; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40. 
38 C.F.R. § 4.84a, DCs 6066, 6069, 6073, 6076 (in effect prior to December 10, 2008). 

A 50 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 20/70; (4) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/70; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/50. 
38 C.F.R. § 4.84a, DCs 6065, 6069, 6073, 6076, 6078 (in effect prior to December 10, 2008). 

A 60 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in other eye is correctable to 20/100; (2) when vision in one eye is correctable to 15/200 and vision in other eye is correctable to 20/100; (3) when vision in one eye is correctable to 10/200 and vision in other eye is correctable to 20/100; (4) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 20/100; (5) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/100; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to either 20/70 or 20/100. 
38 C.F.R. § 4.84a, DCs 6065, 6069, 6073, 6076 (in effect prior to December 10, 2008). 

A 70 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/200; (2) when vision in one eye is correctable to 15/200 and vision in other eye is correctable to 20/200; (3) when vision in one eye is correctable to 10/200 and vision in other eye is correctable to 20/200; (4) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 20/200; (5) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/200; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (in effect prior to December 10, 2008). 

An 80 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 15/200; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 15/200; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 15/200; (4) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 15/200; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 15/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (in effect prior to December 10, 2008). 

A 90 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 10/200; (2) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 10/200; (3) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 10/200; or (4) when there is anatomical loss of one eye and vision in the other eye is correctable to 10/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (in effect prior to December 10, 2008). 

A 100 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 5/200; (2) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 5/200; (3) when there is anatomical loss of one eye and vision in the other eye is correctable to 5/200; (4) when there is blindness in both eyes having only light perception; or (5) when there is anatomical loss of both eyes. 
38 C.F.R. § 4.84a, DCs 6061, 6062, 6063, 6067, 6071 (in effect prior to December 10, 2008).

The evidence includes a private eye examination dated in March 2006 from 
Dr. W. M.  It was noted that the Veteran had floaters in both eyes, but no retinal tear or thinning.  Unaided visual acuity was 20/15 in the right eye and 20/20-1 in the left eye.  

The Veteran was afforded a VA examination in January 2009.  The examiner indicated that the Veteran had vitreous floaters with no signs of retinal tear.  The vitreous was clear.  Vision was 20/20 in both eyes.  In a following January 2009 addendum, the examiner indicated that the vitreous cavity was clear in
each eye and there were no obvious floaters in either eye.

The Veteran was afforded another VA eye examination in September 2011.  The examiner indicated that there was no eye or lacrimal duct disease or injury.  A corneal pathology was not noted on examination and there was no scarring.  The 
measurement of intraocular pressure of both eyes was normal and there was no evidence of glaucoma.  The funduscopic examination showed small vitreous floaters and opacities in both eyes.  The visual acuity examination revealed uncorrected distance vision on the right as 20/20.  The corrected distance vision on the right was 20/20.  The uncorrected near vision on the right was 20/25.  The corrected near vision on the right was 20/25.  The uncorrected distance vision on the left was 20/20.  The corrected distance vision on the left was 20/20.  The uncorrected near vision on the left is 20/25, and the corrected near vision on the left was 20/25.  In comparing the near and distance corrected vision, the examiner noted that there was no difference equal to two or more scheduled steps or lines of visual acuity with the near vision being worse.  The examiner noted that the Veteran's vision was normal.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's eye disorder does not more nearly approximate a compensable rating.  

As noted above, a 10 percent rating is warranted for impairment of visual acuity in the following situations: (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (3) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to either 20/50 or 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 (in effect prior to December 10, 2008).

A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (in effect prior to December 10, 2008).  

In this case, the Veteran's correctable near vision was, at worst, 20/25 in both eyes.  However, his corrected distant vision, as required under 38 C.F.R. § 4.75, was 20/20 in both eyes.  As such, a rating of 10 percent based on impairment of central vision is not warranted.

The Board has also considered whether a compensable evaluation would be in order under other relevant diagnostic codes.  However, there is no evidence of uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, detachment of the retina, unhealed injury of the eye, tuberculosis of the eye, retinal scars, glaucoma, malignant or benign new growths, nystagmus, conjunctivitis, ptosis, ectropion, entropion, lagophthalmos, loss of the eyebrows or eyelashes, epiphora, optic neuritis, cataract, aphakia, paralysis of accommodation, dacryocystitis, loss of portion of the eyelids, dislocation of the crystalline lens, pterygium, or keratoconus.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6035 (2008). 

 Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's eye disability is adequately contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's central visual acuity is contemplated in the rating criteria.  The Board reviewed several diagnostic codes in an attempt to give the Veteran the highest allowable rating.  All of the diagnostic codes were considered, but the Veteran's visual acuity and the fact that he did not have loss of visual field meant that a higher compensable rating was not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Earlier Effective Date Claims

The Veteran is seeking an earlier effective date for the grant of service connection for his various knee disabilities.  Specifically, the Veteran has asserted that the effective date should be November 2013.  See Notice of Disagreement dated October 2014, the date he purportedly first filed his ebenefits claims.

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a).

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(2).

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160 (e).

The Veteran's original claim for service connection for bilateral knee pain was denied in a July 2005 rating decision.  The Veteran did not file a notice of disagreement, and the rating decision became final.  See 38 U.S.C.A. § 7105.
Since the Veteran did not file a timely notice of disagreement with the RO's July 2005 decision, it became final, and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A; 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  A motion for CUE has not been filed and accordingly is not before the Board.  Thus, the July 2005 decision is a legal bar to an effective date prior to the date of the claim to reopen the issue of entitlement to service connection for a bilateral knee disorder.

In a subsequent August 2014 rating decision, the RO granted the Veteran's service connection claims for left knee subluxation, right knee instability, and bilateral knee patellofemoral/chondromalacia of the patella. 

Upon review of the evidence of record, the Board finds that the earliest date after the July 2005 rating decision that the Veteran expressed intent to reopen his claim for service connection for a bilateral knee disorder is December 14, 2013.  In his October 2014 Notice of Disagreement, the Veteran indicated that he had filed his claim in November 2013 through the ebenefits filing system at www.ebenefits.va.gov.  

The evidence includes a print-out record from the ebenefits mobile cite, which indicates that the Veteran's claim was received on December 14, 2013.  Under the "claim details" section of the document, it was noted that the Veteran's contentions included, in pertinet part, a reopened claim for bilateral knee pain, claimed as patellofemoral syndrome.  There is no evidence in the record showing that a claim was filed prior to December 14, 2013. 

Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. 
§ 3.400 (q)(2), (r).  Thus, the December 14, 2013 date is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the proper effective dates for the Veteran's knee disabilities is December 14, 2013.  


ORDER

Service connection for bilateral plantar fasciitis as secondary to the service-connected knee disabilities is granted.  

An earlier effective date for service connection for DJD and plantar fasciitis of the feet is dismissed without prejudice. 

An initial compensable rating for vitreous floaters is denied.

An effective date of December 14, 2013 for the grant of service connection for left knee subluxation is granted. 

An effective date of December 14, 2013 for the grant of service connection for right knee instability is granted.

An effective date of December 14, 2013 for the grant of service connection for right patellofemoral/chondromalacia of the patella is granted.

An effective date of December 14, 2013 for the grant of service connection for left knee patellofemoral syndrome/chondromalacia of the patella is granted.




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


